 
Exhibit 10.7
 

          (FREDDIE MAC LETTERHEAD) [f65508fmltr2c.gif]   Date   To              
From                   Subject         2008 Conservatorship Retention Award


 
 
This memorandum sets forth Freddie Mac’s agreement to provide to you a cash
retention award pursuant to the terms set forth below.
 
I.  Cash Retention Payment
 
You are eligible to receive a cash retention award of $xxx,xxx (which is equal
to xxx% of your annualized 2008 target bonus), minus legal deductions. The award
will be paid in four installments, occurring in the regular payroll cycles
immediately after the following payment dates.
 

                                        Payment
Number     Payment Date     Percentage of Award Paid     Dollar Amount Paid    
                1     December 15, 2008     20%     $xxx,xxx                    
2     August 1, 2009     20%     $xxx,xxx                     3     December 15,
2009     25%     $xxx,xxx                     4     March 15, 2010     35%    
$xxx,xxx                    


 
Payment numbers 1, 2, and 3 will be based solely on your continued employment
with Freddie Mac through the indicated payment dates.
 
Payment number 4 will be conditioned upon achievement of a performance goal(s)
that is expected to be established prior to the end of this calendar year.





--------------------------------------------------------------------------------



 



Page 2 of 2
 
II.  Treatment of Award in the Event of Termination of Employment
 
Severance Eligible Termination:  If Freddie Mac terminates your employment as a
result of a severance eligible event and you receive severance pay, all unpaid
portions of the retention award will be paid as soon as administratively
possible after the termination date.
 
Non-Severance Eligible Termination or Voluntary Termination (Including
Retirement): If you voluntarily terminate your employment for any reason other
than death or disability or if Freddie Mac terminates your employment due to a
non-severance eligible event, all unpaid portions of the award will be
forfeited.
 
Retirement:  If you terminate your employment due to retirement (as defined in
Freddie Mac’s Employees’ Pension Plan), all unpaid portions of the award will be
forfeited.
 
Death or Long-Term Disability:  If you terminate employment due to either death
or long-term disability, all unpaid portions of the retention awards be paid as
soon as administratively possible after the termination or disability date.
 
Under no circumstances are you obligated to repay Freddie Mac any portion of the
retention award that you received prior to your termination date.
 
III.  General
 
Receipt of this retention bonus does not preclude you from receiving a
short-term cash incentive bonus attributable to performance year 2009 (paid in
2010) or from receiving an award under any other element of Freddie Mac’s
compensation program.
 
Amounts paid pursuant to this retention agreement are considered compensation
for purposes of the tax qualified Thrift/401(k) Savings Plan, the tax qualified
Employees’ Pension Plan and the non-qualified Supplemental Executive Retirement
Plan, but will not be included as bonus-eligible earnings for purposes of
calculating any bonus or short-term incentive payment made by Freddie Mac except
as required by applicable law.
 
The provisions of this Agreement shall be construed and enforced in accordance
with the laws of the Commonwealth of Virginia, without regard to its
conflict-of-laws principles. Nothing in the Agreement shall be construed or
interpreted to be a contract of employment for any specified duration and you
and Freddie Mac each have the right to terminate the employment relationship at
any time for any lawful reason.
 
If you have any questions regarding this special retention plan, do not hesitate
to contact your HR Business Partner, xxxx xxxxxx at xxx-xxx-xxx for assistance.

